DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 6/29/2022.  Claims 13-20 remain pending for consideration on the merits.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marco (US 3413816) in view of Park et al (US 20150338161).
Regarding claim 13, Marco teaches a method for cooling a hydrocarbon feed stream against a first refrigerant to produce a cooled hydrocarbon stream (Col. 1, lines 25-37), the first refrigerant having a critical temperature (the critical temperature for ethylene is 48.9 degree F), the method comprising: (a) compressing the first refrigerant in at least one compression stage (121, 99, 69) to produce a compressed first refrigerant (73); b) cooling the compressed first refrigerant against an ambient fluid in at least one heat exchanger (71) to produce a cooled first refrigerant (after passing through 71) having a first temperature (90 degree F, Col 4, lines 53-56) that is greater than or equal to the critical temperature of the first refrigerant; (c) further cooling the cooled first refrigerant in at least one auxiliary heat exchanger (39) against at least a first portion of the cooled first refrigerant to produce a further cooled first refrigerant at a second temperature (2 degree F, Col. 4, lines 55-56)  and a warmed first refrigerant (80 degree F, Col. 4, lines 50-52), the second temperature being less than the critical temperature of the first refrigerant (2 degree F, Col. 4, lines 55-56 is less than 80 degree F, Col. 4, lines 50-52) and (d) cooling a fluid stream (1) in each of at least one cooling circuit (1 through 63, 95, 113, 147, 169, 191) located in downstream fluid flow communication from the auxiliary heat exchanger, each of the at least one cooling circuit having at least one evaporation stage (63, 95, 113), each of the following steps being performed in each evaporation stage: (i) reducing the pressure (61, 89, 111) of the first refrigerant; (ii) cooling the fluid stream against the reduced pressure first refrigerant in an evaporator (63, 95, 113), resulting in vaporization of at least a portion of the reduced pressure first refrigerant; and (iii) flowing at least a portion of the vaporized reduced pressure first refrigerant into one of the at least one compression stages (121, 99, 69); wherein at least one fluid stream being cooled in the at least one cooling circuit comprises the hydrocarbon feed stream (1) and step (d) produces a cooled hydrocarbon stream (111 degree F to 138 degree F, Col. 6, lines 3-6) wherein refrigeration duty for the at least one auxiliary heat exchanger is provided by at least one auxiliary refrigerant selected from the group of a third refrigerant (35)  that is cooled by a vapor compression cycle (propane cycle, 20, 49).
Marco teaches the invention as described above but fails to explicitly teach wherein refrigeration duty for the at least one auxiliary heat exchanger is provided by at least one auxiliary refrigerant selected from the group of: (1) the hydrocarbon feed stream and (2) a third refrigerant that is cooled by a vapor expansion or vapor compression cycle.
However, Park teaches wherein refrigeration duty for the at least one auxiliary heat exchanger (100) is provided by at least one auxiliary refrigerant (mixed refrigerant, paragraph 0043, 800, paragraph 0050) selected from the group of:(2) a third refrigerant (refrigerant, paragraph 0048) that is cooled by a vapor compression cycle (700) to provide a system and a method for liquefying natural gas capable of maximizing heat exchanging efficiency and energy saving efficiency by improving a configuration of a heat exchanger.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of Marco to include wherein refrigeration duty for the at least one auxiliary heat exchanger is provided by at least one auxiliary refrigerant selected from the group of: (1) the hydrocarbon feed stream and (2) a third refrigerant that is cooled by a vapor expansion or vapor compression cycle in view of the teachings of Park to provide a system and a method for liquefying natural gas capable of maximizing heat exchanging efficiency and energy saving efficiency by improving a configuration of a heat exchanger. 
Regarding claim 14, Marco teaches further cooling and liquefying the cooled hydrocarbon stream (1) in at least one liquefaction heat exchanger (147, 169, 191) against a second refrigerant stream (149, 171, 193)) to produce a liquefied natural gas stream (LNG).
Regarding claim 15, Marco teaches wherein at least one fluid stream being cooled in the at least one cooling circuit comprises the second refrigerant (Figure 1b).
Regarding claim 16, Marco teaches wherein the first refrigerant comprises ethylene (E).
Regarding claim 17, Marco teaches step (a) further comprises: (a) compressing the first refrigerant in a plurality of compression stages (121, 99, 69) to produce the compressed first refrigerant.
Regarding claim 18, Marco teaches step (d) further comprises cooling at least one fluid stream in a plurality of evaporation stages (63, 95, 113) located downstream from the economizer, wherein the steps (d)(i) through (d)(iii) are performed in each of the plurality of evaporation stages (Figure 1a).
Regarding claim 19, Marco teaches (e) combining a vapor phase portion of the warmed first refrigerant (119, 97) with the vaporized reduced pressure first refrigerant (65) in one of the at least one evaporation stage before performing step (d)(iii).
Regarding claim 20, Marco teaches (f) separating the warmed first refrigerant into the vapor phase portion (119,97) and a liquid phase portion (60) and performing step (d) using the liquid phase portion (Col. 4, lines 26-31, Col. 5, lines 26-75).
Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
In response to applicant’s arguments, “There is no reasonable expectation of success at improving the efficiency of the process of DeMarco by replacing the heat exchanger in the system of DeMarco with the conventional precooling heat exchanger of Park”, the Examiner disagrees.  For clarity, the Examiner isn’t replace the heat exchanger of Marco with the heat exchanger of Park but citing the three refrigerant streams flowing in the heat exchanger of Park.  The Examiner inadvertently cited 67 instead of the 39 in the 2nd Nonfinal action.  39 of Marco has an ethylene cycle and a propane cycle and a vapor compression cycle but fails to disclose a third refrigerant that is cooled by a vapor expansion or vapor compression cycle. Park discloses a third refrigerant (refrigerant, paragraph 0048) that is cooled by a vapor compression cycle (700) to provide a system and a method for liquefying natural gas capable of maximizing heat exchanging efficiency and energy saving efficiency by improving a configuration of a heat exchanger.  Further since a second refrigerant isn’t claimed in claim 1, Marco could also be interpreted to teach wherein refrigeration duty for the at least one auxiliary heat exchanger (39) is provided by at least one auxiliary refrigerant selected from the group of: a third refrigerant (propane cycle, Fig. 1a) that is cooled by a vapor compression cycle (23, 49).  Therefore, the applicant' s arguments are unpersuasive and the rejection is maintained.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the subject matter which is considered to distinguish from the closest prior art of record, Marco (US 3413816). The prior art of record teaches a at least one auxiliary refrigerant is a (2) a third refrigerant that is cooled by a vapor expansion or vapor compression cycle in contrast to the claimed features of the at least one auxiliary refrigerant is the hydrocarbon feed stream.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763